JONES, J.
1. The provisions of Section 6251, General Code, do not permit city authorities and a publisher of a newspaper to orally agree for the payment of a greater rate for the publication of advertisements than the sum! therein fixed.
2. The payment of sums greater than that fixed by that section, in pursuance of such oral' *358contract, even though the contract and payment be mad.e without fraud or collusion, does not preclude' a recovery under Section 286, General Code, for the excess so illegally paid.
3. A city is not barred from instituting an action for the recovery of money illegally expended, by the m'inety-day provision of Section 286, General Code.
Judgment reversed.
Marshall, C. J., Robinson, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating.